                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:18CR169

        vs.
                                                                       ORDER
JEFFREY FRASER,

                       Defendant.

       THIS MATTER is before the court on the motion of Andrew D. Strotman to withdraw as
counsel for the defendant, Jeffrey Fraser (Filing No. 51). Jonathan M. Braaten has filed an entry
of appearance as retained counsel for Jeffrey Fraser. Therefore, Andrew D. Strotman’s motion to
withdraw (Filing No. 51) will be granted.
       Andrew D. Strotman shall forthwith provide Jonathan M. Braaten any discovery materials
provided to the defendant by the government and any such other materials obtained by Mr.
Strotman which are material to Jeffrey Fraser’s defense.
       The clerk shall provide a copy of this order to Jonathan M. Braaten.
       IT IS SO ORDERED.
       Dated this 13th day of September, 2019.



                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
